Citation Nr: 1330529	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  09-17 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and K.H.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1974 to October 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in June 2013.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for posttraumatic stress disorder (PTSD) should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5. 

The Board has broadened the appealed psychiatric disability claim to include service connection for psychiatric disorders to include PTSD, based on a judicial precedent holding that a claim for service connection for PTSD, where the record reasonably indicates the presence of one or more other psychiatric disabilities, must also be considered as a claim for service connection for the other psychiatric disabilities as well.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional action needs to be undertaken prior to appellate review of this claim in order to satisfy VA's duty to assist set forth at 38 C.F.R. § 3.159 (2012).  

At his June 2013 hearing before the undersigned, it was explained to the Veteran that the elements necessary to be proved in his claim included an actual diagnosis of PTSD consistent with VA's standards and verification of one of his claimed stressors.  The representative noted that the February 2012 VA examination yielded a diagnosis of PTSD due to fear of hostile military or terrorist activity, in this case the Veteran being present on deck during a fatal fixed wing aircraft crash.  This event could not be verified despite appropriate attempts at verification through the U.S. Joint Services Records Research Center (JSRRC).  

The Veteran's representative urged that the Veteran's statements in the record included other stressors that have caused his PTSD.  Specifically, the Veteran testified about being a part of Operation Frequent Wind and Eagle Pull rescuing refugees.  He discussed pushing helicopters off the ship to make room for refugees.  He talked about being mobbed by large numbers of these refugees during this operation.  The Veteran described the refugees as the enemy.  He had fear of them as hostile forces when they were brought aboard ship as they were indiscernible from Vietnamese enemy soldiers.  They were being offloaded from helicopters while he was out at sea when the fall of the Saigon happened.  Marines were there to assist and guns and weapons of various sorts and sizes were being piled up, taken from the refugees as they boarded the ship.  Some refugees had large weapons and there were so many of them that it was a fearful situation.  The Veteran described it as being like Disneyland crowds.  He was also involved in setting up a refugee camp on Grande Island.  As a structural aircraft mechanic, his job duties were work details and he was sent out doing either setting up tents or helping out with the ship or moving airplanes.  He described the events as chaotic.  He was left on an island unarmed for an extended period of time with mobs of refugees.  His group of sailors were vastly outnumbered by the refugees.  Boats would let bunches of refugees off and they were trampling him and he thought he was going to die.  He did not know whether or not they had weapons.  K. H. stated that he had told her of this distressing experience and that he cries when he remembers it.  She also testified that he was not very good at explaining himself and how these events effected him.  

The Veteran's representative summarized that there were five alleged stressors: the alleged helicopter incident onboard ship that could not be verified, the unverified death of two pilots in San Diego, the Veteran being mobbed on the boat, and the Veteran being trampled on the island.  

It is undisputed that the Veteran served on the U.S.S. Hancock, which participated in Operations Frequent Wind and Eagle Pull evacuating people from Saigon.  Additionally, he has a diagnosis of PTSD, but this is based on the aforementioned unverified stressor involving the helicopter crash.  

The Board finds the Veteran's account of the circumstances surrounding his duties while assigned to the Hancock during Operations Frequent Wind and Eagle Pull to be generally consistent with the history of these events and his service personnel record.  It also finds the testimony to be credible.  As such, it finds that the two stressors relating to the refugees arriving onboard ship and at Grande Island are conceded.  

The 2012 VA examination merely evaluated the PTSD in the context of the helicopter crash stressor and did not address these two now-conceded stressors.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds, therefore, that the Veteran should be afforded another VA examination to determine whether he has PTSD due to these conceded stressors.  Additionally, as there are other psychiatric disorders diagnosed in the VA examination, it should be determined whether these are due to service or service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  All clinical findings should be reported in detail. 

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is credible.

For purposes of this examination, the stressors of dealing with refugees coming onboard ship and being trampled at Grande Island are conceded based on the Veteran's narratives and as they are supported by service personnel records and should be provided to the examiner as part of the instructions. 

If PTSD is diagnosed, the examiner must identify the specific stressors supporting the diagnosis.  The examiner must specifically address whether the Veteran has PTSD due to his fear of hostile military or terrorist activity.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

2.  Undertake any other indicated development.

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

